IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


OFFICE OF THE DISTRICT ATTORNEY          : No. 196 EAL 2017
OF PHILADELPHIA,                         :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
RYAN BAGWELL,                            :
                                         :
                  Respondent             :

OFFICE OF THE DISTRICT ATTORNEY          : No. 197 EAL 2017
OF PHILADELPHIA,                         :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
RYAN BAGWELL,                            :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of November, 2017, the Petition for Allowance of Appeal

is DENIED.